DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended the base claim 1 (upon which all other elected Group I claims depend) to overcome the previously made prior art rejections.  Now, variable Rf must be –CF2-CF3 with or without some combination of oxygen heteroatoms and/or –CF2 moieties.
Therefore, the Examiner extended the structure search of formula I, II, and III of instant claim 1 (following Markush search strategy) using Registry, HCaplus, and Casreact databases of STN (see “SEARCH 6” through “SEARCH 8” in enclosed search notes) to search for the entire scope of each of formula I, II, and III of instant claim 1.  These searches did not retrieve any prior art references.  Furthermore, a review of said search results by inventor and assignee/owner name did not retrieve any double patent or prior art references.
A review by inventor and assignee/owner name using PALM and PE2E SEARCH databases (see “SEARCH 1” through “SEARCH 4” in enclosed search notes) did not retrieve any double patent or prior art references.
Therefore, the Election of Species Requirement of 09/28/2020 applied ONLY against elected Group I is withdrawn since Group I is free of the prior art (see discussion, above).
The Examiner notes that Applicants have maintained their traversal against the Restriction Requirement of 09/28/2020 (see Remarks of 01/05/2021).  The Examiner has reviewed the 01/05/2021 Remarks in detail.  Despite Applicants’ traversal of 01/05/2021 (and 10/26/2020), what controls for properly making and maintaining a Restriction Requirement under 35 U.S.C. 371 practice is whether the Examiner can make a showing that (1) the species of Group I do not all share a common structure with the species of Group II and (2) the alternative species of Group I and Group II do not all belong to a recognized class of chemical compounds.  See pages 6-7 of the 09/28/2020 Office Action.
As was explicitly demonstrated within pages 6-7 of the 09/28/2020 Action, the genus formulae of Group II claim 11 do not contain an epoxide/oxirane ring as clearly seen in each of Formula I, II, and III of Group I claim 1.  Therefore the species of Group I do not share a common structure with the species of Group II.
Furthermore, given the structural distinctiveness (Group I containing oxirane/epoxide rings and Group II compounds NOT containing said rings), the artisan could not substitute a Group II compound for a Group I compound, or vice-versa, and expect that the substituted compound would behave in the same manner as the replaced compound.  Therefore, the alternative species of Group I and/or II do not all belong to a recognized class of chemical compounds.

Today, previously withdrawn Group I claims 5-6 and 9-10 have been rejoined and examined during this Office Action.  Thus, all Group I claims have been examined in this Office Action per the above.
Claims 11 and 13-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/2020.
Non-elected Group II claims 11 and 13-17 cannot be rejoined per rejoinder practice since claim 11 contains compounds that are structurally distinct from claim 1 Group I compounds (claim 1 have epoxide/oxirane rings whereas claim 11 Group II do not).
Therefore, Applicants must cancel Group II claims to place this application in a condition closer to allowance.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Current Status of 16/650,489
Currently amended claims 1, 3-6, and 8-10 have been examined on the merits.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of January 5, 2021.
The Examiner has reviewed the claim amendments and Reply of 01/05/2021.
The claim objection against claims 2-3 and 7 (see paragraph 15 in previous Office Action) is now withdrawn as Applicants revised claim 3 to begin with -- The -- , as requested AND canceled claims 2 and 7.
The claim objection against claim 4 is withdrawn (see paragraph 16 in previous Office Action) since Applicants added -- A -- at the beginning of the claim, as requested.
The claim objection against claim 4 is withdrawn (see paragraph 17 in previous Office Action) since Applicants revised “formula (II)” to -- formula (I) -- in the claim narrative, as requested.
The indefiniteness rejection against claim 8 (see paragraphs 18-20 in previous Office Action) is withdrawn since Applicants revised to -- n is a number from 5 to 20 -- , as requested.
The prior art rejection under 35 U.S.C. 102(a)(1) against claims 1-3 (see paragraphs 21-22 in previous Office Action) is withdrawn since Applicants revised variable Rf in claim 1 to only permit 
    PNG
    media_image1.png
    58
    376
    media_image1.png
    Greyscale
 , wherein variable a is at a minimum 1 and a maximum of 3.  The ACS reference does not reflect the –CF2-CF3 as now required by the claim 1 amendment.
The prior art rejection under 35 U.S.C. 102(a)(1) against claims 1-4 and 7 (see paragraphs 23 in previous Office Action) is withdrawn since Applicants revised variable Rf in claim 1 to only permit 
    PNG
    media_image1.png
    58
    376
    media_image1.png
    Greyscale
 , wherein variable a is at a minimum 1 and a maximum of 3.  The SOLOV’EV reference does not reflect the -CF2-CF3 as now required by the claim 1 amendment.
The non-statutory double patent rejection (see paragraphs 24-25 in previous Office Action) against co-pending 16/649,805 is withdrawn:  all instant claims depend on base claim 1, which has an oxirane in each of formula (I), (II), and (III).  However, none of the species or claims containing species in the co-pending ‘805 contain both an 
    PNG
    media_image1.png
    58
    376
    media_image1.png
    Greyscale
for instant variable Rf (per amended instant claim 1), wherein variable a is at a minimum 1 and a maximum of 3.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly rejoined (and previously withdrawn) claim 9 recites the limitation "Rs" in the illustration of the compound of formula (IX).  However, there is insufficient antecedent basis for this limitation in the claim since neither the base claim 1 nor claim 9 narrative further define the variable Rs.
As currently drafted, the illustration of formula (IX) of claim 9 renders the metes and bounds of claim 9 undefined (hence rendering claim 9 indefinite) since the artisan is uncertain to what substituents/moieties the variable Rs embodies as Rs is in the illustration of formula (IX) but not further defined in the claim 9 (or claim 1) narrative.
Furthermore, the illustration of formula (X) in newly rejoined (and previously withdrawn) claim 10 contains the variable Rs in said illustration which is not further defined in either the base claim 1 or claim 10 claim 10 is rejected as indefinite for the same rationale as claim 9, above.
This indefiniteness rejection can be rendered moot by adding a further limitation for Rs in the claim 9 AND the claim 10 narratives.
This indefiniteness rejection could not have been made in the last Office Action since this indefiniteness rejection pertains only to claims 9-10, which were previously withdrawn during the last Office Action.  See paragraph 8, above.  Thus, this Action can properly be made FINAL.
Conclusion
Claims 9-10 are not presently allowable as written.
Claims 1, 3-6, and 8 are presently allowable as written.
This application will be allowable once Applicants remedy the indefiniteness rejection, above, against claims 9-10 AND cancel non-elected Group II claims 11 and 13-17.
The reference ACS (American Chemical Society.  Chemical Abstract Service.  RN 122502-53-8.  First date of public availability/entered into STN on 1 September 1989, previously provided to Applicants) discloses the compound: 

    PNG
    media_image2.png
    812
    1166
    media_image2.png
    Greyscale
 (reference already provided to Applicants), wherein variables b, c, and d are each 0.
However, ACS is no longer considered a prior art reference since Applicants amended base claim 1 (upon which all other examined claims depend) to only require 
    PNG
    media_image1.png
    58
    376
    media_image1.png
    Greyscale
 at position Rf, and wherein variable a is 1, 2, or 3.  Clearly, the ACS compound, above, is no longer considered prior art since there is at a minimum no –CF2- at position “a”.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of ACS to arrive at the compound according to amended instant claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625